Justice SAYLOR,
concurring.
I join the majority opinion, as I believe that its constitutional assessment is correct as applied in the present circumstances and, at least as a general proposition, some restraints on inmates’ ability to petition for expungement during their terms of incarceration will assist in cabining the impact of prisoner litigation on limited judicial and public resources. Since, however, we have a very particularized and egregious set of circumstances before us, my approach would be to couch the restraint in terms of a general rule, thus allowing for the possibility for further evaluation in cases presenting exceptional circumstances.